DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 21 May, 2019.
Claims 1 - 20 are currently pending and have been examined.
The present application is a continuation of U.S. Application Number 14/048,398 now U.S. Patent Number 10,332,055.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claims 1, 6 and 16 recite an “obtaining, from a program engine that executes a scoring program via a score card application, an entity score for an entity, an opportunity index value for the entity, a plurality of quality measure categories used for evaluating performance of the entity via the scoring program, and a target score”. However, the program engine/scoring program, in accordance with the specification, do not provide the recited target score. Organizations designate/set/select 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
Claim 6 is representative. Claim 6 recites:
One or more non-transitory computer-readable media having computer-executable instructions embodied thereon that, when executed, provide a method for generating a graphical user interface, the method comprising:
obtaining, from a program engine that executes a scoring program via a score card application, an entity score for an entity, an opportunity index value for the entity, a plurality of quality measure categories used for evaluating performance of the entity via the scoring program, and a target score; 
generating a graphical user interface that displays: the entity score; a graphical representation of the entity score as a percentage of completion for each of the plurality of quality measure categories used in the scoring program to evaluate performance of the entity with respect to the plurality of quality measure categories; and
for at least one quality measure category of the plurality of quality measure categories, another graphical representation of the opportunity index value for the entity that is specific to the at least one quality measure category, the opportunity index value indicating a percentage increase to the entity score that will result from the entity performing one or more tasks that correspond to the at least one quality measure category.
Claim 16 recites a system that executes the steps of the method recited in Claim 6. Claim 1 recites similar limitations.
Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a system and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims recite the abstract idea of:  
obtaining an entity score for an entity, an opportunity index value for the entity;
generating a representation of the entity score as a percentage of completion for each of the plurality of quality measure categories used in the scoring program to evaluate performance of the entity with respect to the plurality of quality measure categories; and
for at least one quality measure category of the plurality of quality measure categories, another representation of the opportunity index value for the entity that is specific to the at least one quality measure category, the opportunity index value indicating a percentage increase to the entity score that will result from the entity performing one or more tasks that correspond to the at least one quality measure category.
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
The claims, as illustrated by Claim 6, recite an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that As such, the claims recite an abstract idea within the mental process grouping.
The claims, as illustrated by Claim 6, also recite an abstract idea within the “certain methods of organizing human activity” grouping – 
fundamental economic principles or practices including hedging, insurance, mitigating risk; 
commercial or legal interactions including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
The specification discloses that healthcare organizations and their contracts with payers must be managed to insure adherence to contractually required quality measures (0048, 0076). The claims recite obtaining information from a scoring program that is used for “evaluating the performance of the entity” including an entity score, an opportunity index value, a plurality of quality measures categories, and a target score; and displaying the information as a percentage completion for each of a plurality of quality measure categories; and recommended action to increase the percentage of the entity score. Evaluating an entity’s performance by obtaining and displaying scores relative to a contractually obligated target score is process that merely organizes this human activity. For example, the system determines the percentage of patients in a scorable patient group who meet the quality measure as specified by the quality measure contained in the contract (0093). Similarly, the broadest reasonable interpretation of generating recommendations to improve the score encompasses a process that merely organizes this human activity. The specification discloses that the quality measures with the top five As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite additional elements beyond those that encompass the abstract idea above including:
One or more non-transitory computer-readable media having computer-executable instructions embodied thereon; 
generating a graphical user interface;
a program engine that executes a scoring program via a score card application;
obtaining a plurality of quality measure categories used for evaluating performance of the entity via the scoring program, and a target score.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of  
The program engine, GUI and media are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Obtaining information by user selection of options from a list is an insignificant extra-solution activity – i.e. a data gathering step. Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract performance evaluation process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract performance evaluation process. Receiving information by user selection, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Generating a GUI to display the results of the abstract process is an ancillary part of the abstract process itself as in Electric Power Group. The additional structural elements or (i.e. a program engine that executes a scoring program via a score card application; a graphical user interface; computer-readable medium). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: number of quality measures (12); those that recite additional abstract ideas; those that recite well-understood, routine and conventional activity or computer functions including: displaying scores as a bar graph (2, 3, 7, 8); displaying patient numbers and other data in rectangular boxes and in different areas (4, 9 - 11, 12 – 15, 17 - 20 those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional 
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 16 - 20 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Setlur et al.: (US PGPUB 2012/0130730 A1).


CLAIM 1

One or more non-transitory computer-readable media having computer-executable instructions embodied thereon that, when executed, provide a method for generating a graphical user interface; (Setlur 0178 – 0180);
the method comprising: obtaining, from a program engine associated with a score card application, a score for an entity, a quality measure used for evaluating performance of the entity, and a target score for the quality measure; (Setlur 0033, 0042, 0045, 0046, 0050, 0052, 0059, 0069, 0092); and
generating a graphical user interface that displays the score for the entity and a graphical representation of the score as a percentage of completion for the quality measure relative to the target score; (Setlur 0047, 0049, 0053, 0078, 0080, 0087, 0096, 0109, 0110 Figure 3 and 8)
Setlur discloses a real-time healthcare dashboard that includes instructions executed by a computer to generate a dashboard – i.e. a score card – that displayed key performance indicators (KPIs) – i.e. a quality measure, configurable by a user that displays operational metrics or KPIs used to improve and optimize healthcare operations. The dashboard displays the current value of a selected metric as a percentage of a target for the metric. Multiple KPIs can be displayed simultaneously.
CLAIMS 2 and 3
Setlur discloses the limitations above relative to Claim 1. Additionally, Setlur discloses the following limitations:
wherein the graphical user interface that is generated displays the percentage of completion as a bar graph, the bar graph representing the score of the entity as the percentage of completion relative to a total value representing 100% completion for the quality measure; wherein the graphical user interface that is generated displays the percentage of completion as a bar graph, the bar graph representing the score of the entity as the percentage of completion relative to the target score for the quality measure, and wherein the target score is less than a total value representing 100% completion for the quality measure;  (Setlur 0053, 0096, 0110 Figure 3).
Setlur discloses displaying a KPI that includes the number or percentage completed compared to a total number.
CLAIMS 4 and 5
Setlur discloses the limitations above relative to Claim 1. Additionally, Setlur discloses the following limitations:
wherein the graphical user interface that is generated displays a total number of patients attributed to the entity and a portion of the total number of patients attributed to the entity, wherein the portion of the total number of patients was used by the score card application to generate the score for the entity; ;  (Setlur 0096, 0110 Figure 3);
wherein the graphical user interface comprises a plurality of display areas for the score card application that uses the program engine to build and execute a scoring program based on user input, (Setlur 0033, 0050, 0069, 0076, 0092); the plurality of display areas being configured to display the score for the entity as the percentage of completion for the quality measure relative to the target score; (Setlur 0053, 0078 Figure 3 & 8).
Setlur discloses a user interface that allows a user to configure the scoring program and displays the score as a percentage of completion relative to a target score.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Setlur et al.: (US PGPUB 2012/0130730 A1) in view of Reynolds: (US PGPUB 2008/0015896 A1).
CLAIMS 6 and 16
Setlur discloses a healthcare real-time quality measure dashboard that includes the following limitations:
One or more non-transitory computer-readable media having computer-executable instructions embodied thereon that, when executed, provide a method for generating a graphical user interface; (Setlur 0178 – 0180); 
the method comprising: obtaining, from a program engine that executes a scoring program via a score card application, an entity score for an entity, a plurality of quality measure categories used for evaluating performance of the entity via the scoring program, and a target score; (Setlur 0033, 0042, 0045, 0046, 0050, 0052, 0059, 0069, 
generating a graphical user interface that displays: the entity score; a graphical representation of the entity score as a percentage of completion for each of the plurality of quality measure categories used in the scoring program to evaluate performance of the entity with respect to the plurality of quality measure categories; (Setlur 0047, 0049, 0053, 0078, 0080, 0087, 0096, 0109, 0110 Figure 3 and 8).
Setlur discloses a real-time healthcare dashboard that includes instructions executed by a computer to generate a dashboard – i.e. a score card – that displayed key performance indicators (KPIs) – i.e. a quality measure, configurable by a user that displays operational metrics or KPIs used to improve and optimize healthcare operations. The dashboard displays the current value of a selected metric as a percentage of a target for the metric. Multiple KPIs can be displayed simultaneously. With respect to the following limitations:
obtaining an opportunity index value for the entity; (Reynolds 0059);
for at least one quality measure category of the plurality of quality measure categories, another graphical representation of the opportunity index value for the entity that is specific to the at least one quality measure category, the opportunity index value indicating a percentage increase to the entity score that will result from the entity performing one or more tasks that correspond to the at least one quality measure category; (Reynolds 0036, 0037, 0067, Table 1).
Setlur discloses that the entity may address deficiencies indicated by the quality measure by taking appropriate responsive actions (0044). The performance indicators can be acted upon in real time (0047) to facilitate ongoing performance improvement (0089). Setlur does not expressly disclose a percentage increase in a quality measure resulting from performing one or 
CLAIMS 7, 8 and 9
The combination of Setlur/Reynolds discloses the limitations above relative to Claim 6. Additionally, Setlur discloses the following limitations:
wherein the graphical user interface that is generated displays the percentage of completion as a bar graph, the bar graph representing the score of the entity as the percentage of completion relative to a total value representing 100% completion for the quality measure; wherein the graphical user interface that is generated displays the percentage of completion as a bar graph, the bar graph representing the score of the entity as the percentage of completion relative to the target score for the quality measure, and wherein the target score is less than a total value representing 100% completion for the quality measure;  (Setlur 0053, 0096, 0110 Figure 3).
Setlur discloses displaying a KPI that includes the number or percentage completed compared to a total number.
wherein the graphical user interface that is generated displays a total number of patients attributed to the entity and a portion of the total number of patients attributed to the entity, wherein the portion of the total number of patients was used by the score card application to generate the score for the entity; ;  (Setlur 0096, 0110 Figure 3);
Setlur discloses a user interface that allows a user to configure the scoring program and displays the score as a percentage of completion relative to a target score.
CLAIMS 11 – 13 and 17
The combination of Setlur/Reynolds discloses the limitations above relative to Claims 6 and 16. Additionally, Setlur discloses the following limitations:
wherein the graphical user interface that is generated displays a number of patients needed to increase the entity score to meet the target score; (Setlur Figure 3) – displaying the number of scheduled exams;
wherein the graphical user interface that is generated displays at least three quality measure categories of the plurality of quality measure categories, and wherein the graphical user interface displays the percentage of completion for each of the at least three quality measure categories; (Setlur Figure 3) – displaying multiple measures;
wherein the graphical user interface that is generated displays the percentage of completion as individual percentages of completion for each of the plurality of quality measure categories; (Setlur Figure 8) – displaying percentage completed;
wherein the graphical representation of the entity score is displayed in a first display area; (Setlur Figure 3) – displaying measures.
CLAIM 18
The combination of Setlur/Reynolds discloses the limitations above relative to Claims 6 and 16. Additionally, Reynolds discloses the following limitations:
wherein the another graphical representation of the opportunity index value is displayed in a second display area; (Reynolds 0170, Table 1).
Reynolds discloses an opportunity index value that may be displayed by the computer. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the healthcare quality scoring system of Setlur so as to have included displaying a percentage increase value in a quality score that results from performing actions, in accordance with the teaching of Reynolds, in order to improve patient care.
Claims 14, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Setlur et al.: (US PGPUB 2012/0130730 A1) in view of Reynolds: (US PGPUB 2008/0015896 A1) and in view of Official Notice.
CLAIMS 14, 15 and 19
The combination of Setlur/Reynolds discloses the limitations above relative to Claims 6 and 16. Additionally, Setlur discloses the following limitations:
wherein the graphical user interface that is generated displays the individual percentages of completion for each of the plurality of quality measure categories as a treemap having a defined number of clustered rectangles, each of the defined number of clustered rectangles representing one of the plurality of quality measure categories; (Setlur Figure 3); disclosing each measure in a rectangular box. 
With respect to the following limitations:
wherein a size of each of the defined number of clustered rectangles is inversely proportional to the individual percentages of completion for each of the plurality of quality measure categories;
wherein a size of each of the defined number of clustered rectangles is proportional to the individual percentages of completion for each of the plurality of quality measure categories;
wherein the percentage of completion for each of the plurality of quality measure categories is displayed as overlaid on the plurality of clustered rectangles, each of the plurality of clustered rectangles corresponding to one of the plurality of quality measure categories.
Setlur/Reynolds does not disclose the recited display characteristics; however, Examiner takes Official Notice that such techniques are old and well known. For example, graphic elements proportional or inversely proportional to a data value – a heat map – is old and well known. Similarly, overlays in graphical displays are well known. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the healthcare quality scoring system of Setlur so as to have included displays including heat map characteristics and overlays, in accordance with the teaching of Reynolds, in order to improve patient care.
CLAIMS 10 and 20
The prior art does not disclose or suggest displaying the number of patients needed to increase the entity score by the opportunity index or percentage of completion as recited below:
wherein for the at least one quality measure category, the graphical user interface that is generated displays a number of patients needed to increase the entity score by the opportunity index value that is specific to the at least one quality measure category;
wherein the graphical user interface that is generated via the one or more processors displays, for each quality measure category of the plurality of quality measure categories, a number of patients needed to increase the entity score by the percentage of completion that corresponds to the each quality measure category, wherein the number of patients is displayed as overlaid on one of the plurality of clustered rectangles that corresponds to the each quality measure category.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Quality Measures”; CMS.gov discloses medicare quality measures.
US PGPUB 2012/0053995 A1 to D’Albis discloses KPI values for objectives of an organization and provide graphical displays of target and actual values on a scorecard in absolute or percentage measures.
US PGPUB 2008/0059292 A1 to Myers et al. discloses a system for measuring the performance of users against benchmarks and provides performance improvement pathways to address deficiencies in a medical environment.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  
Date: 14 April, 2021